DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/450,098 filed on June 24, 2019 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are pending, of which claims 1, and 20 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satyavolu et al. (US 2010/0185489 A1) in view of Truong et al. (US 2006/0059159 A1). 

Regarding claim 1, Satyavolu teaches a system comprising: a processor; a memory; and a display screen, wherein the display screen is configured to: display a graphical interface that includes a first overall aggregate score (OAS) and a graphical representation of the first OAS, wherein the first OAS is calculated based on a plurality of subscores, each of the subscores of the plurality of subscores calculated based on a corresponding summarization of source data (i.e., The decision engine 108 may compute an aggregate score for each alternative service offering normalized dataset. For example, when the service offering is a wireless service, the aggregate score may include a normalization of the alternative service offering savings and signal strength. In an example, the data engine 120 may extract usage information then map the usage onto a wireless plan. In embodiments, the wireless plan may also have optional add-on's and Term's & Condition's added into the calculation for aggregate score. For any given service, the decision engine 108 may be able to select the best possible option from a range of service plans. Then, the decision engine 108 may be able to select optimal add-on's to achieve the lowest impact, or the best aggregate score. In embodiments, the user may be able to specify what criteria to include in the aggregate score calculation; [0054]).
	Satyavolu teaches upon interaction with the graphical interface, display a plurality of graphical representations of each of the plurality of subscores, wherein interacting 
	Satyavolu teaches update the displayed first OAS and the graphical representation of the first OAS with the recalculated first OAS and regenerated graphical representation of the recalculated first OAS (i.e., the system 100 may repeat the steps of collecting 602, analyzing 604, normalizing 608, applying 610 and comparing 612 periodically to determine on an updated basis which alternative insurance policy is better than the user's current insurance policy; [0071]).
	However, Satyavolu does not explicitly disclose responsive to one of activating and deactivating the first subscore, recalculate the first OAS and regenerate the graphical representation of the first OAS. 
	Meanwhile, Truong teaches a method of tracking subscribers. This is similar to Satyavolu teaching because of results from comparing may be stored in a tracking database; [0008].
	Furthermore, Truong teaches responsive to one of activating and deactivating the first subscore, recalculate the first OAS and regenerate the graphical representation of the first OAS (i.e., Adjusted USS Recalibrates the weighting for current USS subscores Subscore (e.g., Distance, Activity, 1-Way Demographic Search Weighting Score, etc.) so that a Personality Fit Subscore and a Relationship Compatibility Subscore can be included; [0085]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Satyavolu and Truong before him/her, to modify the method of Satyavolu with the teaching of Truong to improve scoring. The 

Regarding claim 2, Satyavolu teaches wherein each corresponding summarization is generated with a same source data input using different respective calculation formulas (i.e., often in a non-trivial formula, to weight them and come up with an aggregate score. For example, a score may be assigned to term's and condition's, a score may be assigned to signal strength, a score may be assigned to savings over a current service plan, and the like. Users may be able to set the weighting, such as with a slider or manually. Alternatively, certain assumptions may be be made in providing an automatic weighting. Assumptions may be provided and stored on the business rules server 122; [0055]).

Regarding claim 3, Satyavolu teaches wherein further interaction with the first graphical representation of the first subscore enables modifications to a first calculation formula of the first subscore (i.e., once an aggregate score is calculated, the alternative service plans may be ranked, such as according to aggregate score, according to savings, according to signal strength, according to a combination of the above, and the like, in order to compare the various alternative service plans. In some embodiments, 

Regarding claim 4, Satyavolu teaches wherein the display screen is further configured to, responsive to modifications to the first calculation formula of the first subscore, recalculate the first OAS and regenerate the graphical representation of the first OAS (i.e., Normalizing data related to the plurality of alternative service offerings may include defining a plurality of service usage-related data types, collecting parameters related to a service usage using the computer implemented facility, and normalizing the service parameters according to the defined service usage-related data types to generate a normalized alternative service offering model. When the service offering is a wireless service offering, the service usage data and data related to the alternative service offering may relate to at least one wireless service related item. When the service offering is a credit card offering, the service usage data and data related to the alternative service offering may relate to at least one credit card related item. Comparing may include ranking the alternative service offerings according to an aggregate score calculated for the alternative service offering normalized dataset. Comparing may include ranking the alternative service offerings according to cost and an aspect of the alternative service offering normalized dataset. Comparing may include ranking the alternative service offerings according to total costs, per unit costs, and/or service quality; [0007]).
Regarding claim 5, Satyavolu teaches wherein the graphical representation of the first OAS is ring-shaped and revolved in proportion to the calculated first OAS (i.e., The program instructions may further include calculating an aggregate score for each of the plurality of alternative credit card normalized datasets. The aggregate score comprises cost and at least one other element. The other element may be selected from the group consisting of total cost, per unit cost, savings, and rewards value. The user may specify which aspects of the alternative credit card normalized datasets to include in the aggregate score; [0015]).

Regarding claim 6, Satyavolu teaches wherein a second subscore of a different second OAS is imported as a sub score of the first OAS (i.e., see at least FIG. 3 for subscores).

Regarding claim 7, Satyavolu teaches wherein a different second OAS is imported as a plurality of additional subscores of the first OAS (i.e., see at least FIG. 3 for multiple subscores).

Regarding claim 8, Satyavolu teaches wherein each subscore of the plurality of subscores is weighted individually as a component of the first OAS (i.e., The ranking facility may optionally consider weights of certain dataset factors in comparing datasets. The ranking facility may compare datasets based on cost. The cost may be the cost of the service offering. The cost may be a monthly savings over an existing service; [0008]).
Regarding claim 9, Satyavolu teaches wherein the first OAS is normalized on a set numerical scale, and a color scheme of the graphical representation is configured to change based on a numerical value of the first OAS (i.e., analyzing the terms and conditions, calculating an aggregate score for the terms and conditions, and adding the aggregate score to the aggregate score for the alternative service offering normalized dataset. The data related to a plurality of alternative service offerings are obtained from a human-assisted normalization system. The data related to a plurality of alternative service offerings are obtained from public information sources; [0006]).

Regarding claim 10, Satyavolu teaches wherein the first subscore is calculated by combining a first indicator value and a second indicator value (i.e., once an aggregate score is calculated, the alternative service plans may be ranked, such as according to aggregate score, according to savings, according to signal strength, according to a combination of the above, and the like, in order to compare the various alternative service plans; [0056]).

Regarding claim 11, Satyavolu teaches wherein the first indicator value is retrieved from the source data and the second indicator value is a static value (i.e., FIG. 3 shows the first value is the date and time while the static value is the prices).

Regarding claim 12, Satyavolu teaches wherein the first subscore is adjusted by a weighting factor based on a magnitude of difference between the first indicator value and the second indicator value (i.e., The cost may be the cost of the service offering. 

Regarding claim 13, Satyavolu teaches wherein the source data is historical data from a selected historical time period (i.e., see at least FIG. 3… The service usage data may be historical service usage data or for a single time period.).

Regarding claim 14, Satyavolu teaches wherein the source data is data receiving real-time updates (i.e., The credit card data may be obtained for multiple credit cards. The credit card data may include average usage data over a specified period of time in the past; [0015]).

Regarding claim 15, Satyavolu teaches wherein the display screen is installed in a portable computing device (i.e., Rules may be applied to the datasets or model, such as rules regarding a given vertical, rules based on facts about a rate plan, add-on's, phones or devices, their relative importance in determining the best plan or an aggregate score, information about the user, information about similar users, and the like; [0051]).

Regarding claim 16, Satyavolu teaches wherein a plurality of graphical interfaces are displayed concurrently on the display screen (i.e., see at least FIG. 3).

Regarding claim 17, Satyavolu teaches wherein the source data includes financial indicators related to valuing financial assets (i.e., The application may be an online banking application, personal financial management software, a bill payment application, a check writing application, a logging application. The application may be a mobile phone usage logging application, a computer usage logging application, a browsing application, or a search application; [0020]).

Regarding claim 18, Satyavolu teaches wherein interacting with the graphical interface triggers a secondary system to perform a configured action (i.e., see at least FIG. 1).

Regarding claim 19, Satyavolu teaches wherein the configured action includes executing a trade of a financial asset associated with the first OAS (i.e., The program instructions may further include calculating an aggregate score for each of the plurality of alternative utility service offering normalized datasets. The program instructions may further include ranking the plurality of alternative utility service offering normalized datasets based on the aggregate score. The user may specify which aspects of the alternative utility service offering normalized dataset to include in the aggregate score. The program instructions may further include collecting terms and conditions for the user's current service, analyzing the terms and conditions, calculating an aggregate score for the terms and conditions, and adding the aggregate score to the aggregate score for the normalized usage dataset. The program instructions may further include collecting terms and conditions for the alternative service offerings, analyzing the terms and conditions, calculating an aggregate score for the terms and conditions, and adding 

Regarding claim 20. Claim 20 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5/5/2021